DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0016] and [0021]-[0025] contain the phrases "the processor to", "processor is to control", and "the processor is further to:". This is believed to be a typo and the word “configured” or any other similar term should be added to complete the sentence and make the limitations clear. For example, the limitations could be written as --the processor is configured to--, --processor is configured to control--, and --the processor is further configured to:--.
Appropriate correction is required.

Claim Objections
Claims 11, 16, and 20 are objected to because of the following informalities:  Claim 11 reads "the processor to", Claim 16 reads "processor is to control", and Claim 20 reads "the processor is further to:".  This is believed to be a typo and the word “configured” or any other similar term should be added to complete the sentence and make the limitations clear. For example, the limitations could be written as --the processor is configured to--, --processor is configured to control--, and --the processor is further configured to:--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camella (US 20190291698), in view of Suzuki et al. (US 8567129; hereinafter Suzuki).
Regarding Claim 11,
Camella teaches
	A controller for actuating a component of a vehicle, (Camella: Paragraph [0059]) the controller comprising: 
	a memory to store instructions executable by a processor; (Camella: Paragraph [0051]) and 
	the processor in communication with the memory, (Camella: Paragraph [0049]) the processor to: 
		control an actuator coupled to the component to apply an initial force to the component to actuate the component; (Camella: Paragraph [0078])
…
		receive a freezing indicator associated with a likelihood of the component being immobilized due to freezing; and (Camella: Paragraph [0055])
		if the movement indicator is negative and the freezing indicator is affirmative, control the actuator to apply an adjusted force to the component to mobilize the component. (Camella: Paragraph [0049], [0059])
Camella does not teach
		34/37generate a movement indicator based on whether the component moves in response to the initial force; 
However in the same field of endeavor, Suzuki teaches
		34/37generate a movement indicator based on whether the component moves in response to the initial force; (Suzuki: Column 6, Line 61 – Column 7, Line 15, FIG. 6)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the actuator and movable component of Camella with the movement indicator of Suzuki for the benefit of improving the convenience for the user of the vehicle by improving the door operation of the vehicle door under A bad condition, such as under the vehicle being exposed to a very cold weather or the vehicle door being not well built to the vehicle. (Suzuki: Column 1, Lines 57-61)

Regarding Claim 12,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein the component comprises at least one of a window pane, a wiper, a tail gate, a trunk lid, a hood, a side view mirror, a fuel inlet access barrier, an electrical charging inlet access barrier, a movable sun roof, a movable antenna, a movable running board, a movable roof element, and a door. (Suzuki: Abstract)
	The motivation to combine Camella and Suzuki is the same as stated for Claim 1 above.

Regarding Claim 13,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein the freezing indicator is based on an ambient temperature. (Camella: Paragraph [0012], [0050]) 

Regarding Claim 14,
Camella, in view of Suzuki, teaches
	The controller of claim 13, wherein the freezing indicator is further based on at least one of: 
	an altitude of the vehicle; 
	an ambient pressure; and (Camella: Paragraph [0050])
	an output from a moisture sensor. (Camella: Paragraph [0050])

Regarding Claim 15,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein the freezing indicator is based on an output from an ice sensor. (Camella: Paragraph [0075]; The pressure sensor is able to sense the presence of temperature dependent sensors such as ice.)

Regarding Claim 16,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein to control the actuator to apply the adjusted force the processor is to control the actuator to apply the adjusted force being greater than the initial force. (Suzuki: Column 7, Line 55-61, FIG. 6)
	The motivation to combine Camella and Suzuki is the same as stated for Claim 1 above.

Regarding Claim 17,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein to control the actuator to apply the adjusted force the processor is to control the actuator to pulse the adjusted force at a given frequency. (Camella: Paragraph [0059]; Vibration is a form of pulsing.) 

Regarding Claim 18,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein to control the actuator to apply the adjusted force the processor is to control the actuator to apply the adjusted force to the component along a direction different than a corresponding direction of application of the initial force to the component.  (Camella: Paragraph [0060]; The “linear resonant actuator” is perpendicular to the orientation of the axis of the vehicle component.)

Regarding Claim 19,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein to control the actuator to apply the adjusted force the processor is to control the actuator to apply the adjusted force to cause the component to resonate at a resonance frequency of the component. (Camella: Paragraph [0019], [0059])

Regarding Claim 20,
Camella, in view of Suzuki, teaches
	The controller of claim 11, wherein the processor is further to: 
		generate a further movement indicator based on whether the component moves in response to the adjusted force; and (Suzuki: Column 7, Line 61-67)
		if the further movement indicator is negative, control the actuator to apply a further adjusted force to the component to mobilize the component. (Suzuki: Column 7, Line 55-61, FIG. 6)
	The motivation to combine Camella and Suzuki is the same as stated for Claim 1 above.

Regarding Claims 1-10, the claims are analogous to Claim 11-20 limitations and are therefore rejected under the same premise as Claims 11-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hattori (US 11274487; This reference discloses a roof opening/closing system for a vehicle.) and Kelly (US 6129093; This reference discloses a wiper assembly equipped with a system for shattering ice trapped beneath the wiper.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/12/2022